DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the last paragraph has a few antecedence issues.  The following would correct the issues:  change “the bars of the T-bars” to –the round bar elements--,  change “the ends” to –the opposite ends--, change “a base” to –the T element--, change “T-bar are” to –round bar element is--,  change “into the through passages through the cutouts into the through passages” to –through the cutout into the through passage of one of the first or second compound strap--, “the straps” to –the first and second compound strap--, “to the wrist piece on opposite sides” to –to the opposite ends of the wrist piece—
The last paragraph would read as follows:  “wherein the round bar elements are each connected at the opposite ends of the body of the wrist piece via the T element and each round bar element is inserted through the cutout into the through passage of one of the first or second compound strap, joining the first and second compound strap to the opposite ends of the wrist piece”
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The following prior art all show a bar element connected to ta wrist piece via a T element: Malamoud, US 4307824, Wadsworth, US 1509855, Marvin Watch, DE 508421 C, Gerber Freses, CH 123764 A  However, none of them or any of the other cited prior art disclose the claimed dimensional relationship between the width of the wrist piece body to the length of the round bar element, i.e., the length of the round bar element exceeds the width of the wrist piece.  The applicant states that the criticality of this relationship is to increase the ease of attaching and detaching the straps to the wrist piece.  None of the prior art discloses this relationship or reason for the relationship.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/               Primary Examiner, Art Unit 3677